Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the preliminary amendment filed 1/10/2019.  As directed by the amendment, claim 14 has been amended, and claims 22 and 23 have been added. As such, claims 1-23 are pending in the instant application.

Information Disclosure Statement
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered. Applicant is advised that the date of 
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
62/362,324, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The provision application does not include explicit and/or relative dimensions for the claimed beak offsets. The provisional application also does not describe the ET device disclosed therein as traversing coaxially outside or inside of a medical device/instrument per instant claims 12 and 13 (and thus their dependent claims 22 and 23) [generally traversing exterior is considered to be supported by instant page 2, lines 3-8], or the distal tip of the anterior beak being laterally outward so as to define a lateral-outward beak offset per instant claims 20 and 21. Therefore, claims 5-8, 12, 13, 15-20, 22 and 23 only receive the priority date of the PCT application, that is, 7/13/2017.

	Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lateral-inward beak offset equal to about said diameter of said inner lumen (claim 15 and the upper range of claim 19) and the lateral-outward beak offset of claims 20 and 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Objections
Claims 7, 11-13 and 19 are objected to because of the following informalities:  
Regarding claim 7, it appears the claim could be presented more precisely as in “the range of about 45 percent to about 100 percent” instead of the large list of smaller alternative ranges (particularly in view of “about” meaning ±10% per instant page 6, lines 27-28, which makes the narrow ranges all overlap anyway)
Claim 11, line 2 should read “traverse” 
Claim 12, line 2 should read “traverse” 
Claim 13, line 2 should read “traverse” 
Regarding claim 19, it appears the claim could be presented more precisely as in “the range of about 50 percent to about 100 percent” instead of the large list of smaller alternative ranges (particularly in view of “about” meaning ±10% per instant page 6, lines 27-28, which makes the narrow ranges all overlap anyway)


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 (and thus its dependent claims 2-23), the scope of the term “beak” as used in the claims is indeterminate. “Beak” is not a term of art, and as typically applied to birds, refers to structures covering a vast variety of shapes/configurations, e.g. toucan vs spoonbill vs duck vs hummingbird vs woodpecker, such that it is unclear what structure(s) the claimed term is intended to cover/exclude, since the specification only appears to disclose what could be considered a grain-eating beak (or perhaps a raptorial beak?), i.e. it does not support the full genus of “beaks”. How close to the “beaks” depicted in the instant Figures does prior art structure need to be to read on the claimed “beaks,” particularly since the instant written description describes embodiments not shown in the Figs.? Do they have to be curved inward? And/or rounded/cupped? And/or extend (integrally?) from the distal end (not just distal portion as claimed) of the ET tube?). For purposes of examination, the term “beak” will 
Claim 10 recites the limitation "said medical device or instrument" in line 1.  There is insufficient antecedent basis for this limitation in the claim. To address this rejection, Applicant could amend claim 10 to depend from claim 9, which provides the requisite antecedent basis.

Claim Interpretation
	In light of the specification, “anterior” and “posterior” as used in the claims are understood only as designators for opposing longitudinal portions of the device, which may (e.g. Fig. 8) or may not (e.g. Fig. 7) correspond to in-use orientation relative to a patient (and where intended use/ orientation does not differentiate portions in the absence of differentiating claim structure, anyway).
In light of the instant specification “laterally inward” (claims 3-4) and “laterally outward” (claims 20 and 21) refer to positions relative to the inner diameter of the claimed lumen, that is, “laterally inward” is within bounds of the inner diameter of the lumen (e.g. Fig. 4) and “laterally outward” is outside the bounds of the inner diameter (not shown).
Per instant page 6, lines 27-28, “about” in the claims means ±10% of the recited value.
	While the Examiner had initially assumed that a predetermined distance/offset infers a non-zero distance/some amount offset, claim 18 is understood to indicate that Applicant considers “zero” to be within the scope of a distance/offset. Therefore, the 
	The medical devices/instruments of claims 14, 22 and 23 are not positively recited, but are considered to further limit the claims from which they depend in as far as they infer that the lumen must be elongated at least to some degree.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 9-14, 18, 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ranzinger (US 6,923,176 B2; hereinafter “Ranzinger”).
Regarding claim 1, Ranzinger discloses an endotracheal device (Fig. 1), said device comprising: 
a lumen (lumen 2) having an inner diameter and central axis running longitudinally along the length of the lumen (Figs. 1-2); 
said lumen having a proximal portion (toward the top in Fig. 1) and a distal portion (toward the bottom in Fig. 1) opposite said proximal portion; and 
said distal portion having an anterior beak (spacer 11) that includes a distal tip (at free end 14) of the anterior beak and a posterior beak (elevation 16) having a distal tip (at the pointed bottom end of 16, see Fig. 1 modified, below) of the posterior beak.  

    PNG
    media_image1.png
    618
    708
    media_image1.png
    Greyscale

Regarding claim 2, Ranzinger discloses the endotracheal device of claim 1, wherein: said distal tip of said anterior beak longitudinally extends distally a predetermined distance from said distal tip of said posterior beak so as to define a longitudinal beak offset (see Fig. 1 modified, above).  
Regarding claim 3, Ranzinger discloses the endotracheal device of claim 2, wherein: said distal tip of said anterior beak is laterally inward a predetermined distance from said distal tip of said posterior beak so as to define a lateral-inward beak offset (col. 4, lines 2-5; see Fig. 1 modified, above, where the offset is draw a little larger than the actual offset (which is small or none) because of the limitations of the editing tool).  
Regarding claim 4, Ranzinger discloses the endotracheal device of claim 1, wherein:  said distal tip of said anterior beak is laterally inward a predetermined distance from said distal tip of said posterior beak so as to define a lateral-inward beak offset (see Fig. 1 modified, above, where the offset is draw a little larger than the actual offset (which is small or none) because of the limitations of the editing tool).
Regarding claim 9, Ranzinger discloses the endotracheal device of claim 1, further comprising a medical device or instrument (bronchoscope…intubation aids…guiding catheter, col. 1, lines 50-55) to be used in a medical kit (the items are fully capable being used in a medical kit, as nothing would preclude this intended use).  
Regarding claim 10, Ranzinger discloses the endotracheal device of claim [9], wherein said medical device or instrument includes any combination of one or more of the following: fiberoptic bronchoscope, airway exchange catheter, endotracheal tube introducer, and obturator/wire device (tracheal tube…intubation aids…guiding catheter, col. 1, lines 50-55; which are considered to read on the claimed airway exchange catheter and/or ET introducer).  
Regarding claim 11, Ranzinger discloses the endotracheal device of claim 1, wherein: said lumen is configured to longitudinally traverse exterior along a medical device or instrument (guiding catheter can be introduced [into lumen 2]…along which the resuscitation tube can be inserted, col. 1, lines 50-55; introducing [into lumen 2] a tracheal tube or another intubation aid, col. 2, lines 52-53).  
 endotracheal device of claim 1, wherein: said lumen is configured to longitudinally traverse coaxially inside a medical device or instrument (in as far the lumen 2 is part of an elongated structure which doesn’t have any e.g. external adhesive or barbs, etc. and which is intended to be inserted into longitudinally into the airways of a patient, it is thus configured to longitudinally traverse coaxially any medical device or instrument that has a similar longitudinally extending space (i.e. one with a diameter larger than the maximum diameter of the elongated structure, and similar shape to the device of Ranzinger), such that the lumen is considered to be configured as claimed).  
Regarding claim 13, Ranzinger discloses the endotracheal device of claim 1, wherein:  said lumen is configured to longitudinally traverse coaxially outside a medical device or instrument (guiding catheter can be introduced [into lumen 2]…along which the resuscitation tube can be inserted, col. 1, lines 50-55; introducing [into lumen 2] a tracheal tube or another intubation aid, col. 2, lines 52-53; where the not-positively-recited guiding catheter and/or tracheal tube/other intubation device is fully capable of being positioned coaxially when inserted in lumen 2 so long as its sizing allows such positioning, such that the lumen of Ranzinger is considered to be configured as claimed).  
Regarding claim 14, Ranzinger discloses the endotracheal device of claim 11, wherein said medical device or instrument comprises at least one of any combination of the following: fiberoptic bronchoscope, airway exchange catheter, endotracheal tube introducer, or and obturator/wire (guiding catheter can be introduced [into lumen 2]…along which the resuscitation tube can be inserted, col. 1, .
Regarding claim 18, Ranzinger discloses the endotracheal device of claim 3, wherein said lateral-inward beak offset is zero (free end 14…can abut on the shaft 15, too, col. 4, lines 4-5; which, as can be seen in modified Fig. 1 above, would mean zero distance/offset between the two distal tips).
Regarding claim 22, Ranzinger discloses the endotracheal device of claim 12, wherein said medical device or instrument comprises at least one of any combination of the following: fiberoptic bronchoscope, airway exchange catheter, endotracheal tube introducer, or and obturator/wire (the lumen and ET device are elongate (and the lumen is hollow), such that the not-positively-recited medical device or instrument is fully capable of being any of those claimed).  
Regarding claim 23, Ranzinger discloses the endotracheal device of claim 13, wherein said medical device or instrument comprises at least one of any combination of the following: fiberoptic bronchoscope, airway exchange catheter, endotracheal tube introducer, or and obturator/wire (guiding catheter can be introduced [into lumen 2]…along which the resuscitation tube can be inserted, col. 1, lines 50-55; introducing [into lumen 2] a tracheal tube or another intubation aid, col. 2, lines 52-53; which are considered to read on the claimed airway exchange catheter and/or ET introducer; and the lumen and ET device are elongate (and the lumen is .

Claim(s) 1-4, 9-14, 19, 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (CN 202236751 U; hereinafter “Zhang”).
Regarding claim 1, Zhang discloses an endotracheal device(Fig. 1), said device comprising: 
a lumen (lumen 21) having an inner diameter and central axis running longitudinally along the length of the lumen (Figs. 1, 3 and 7); 
said lumen having a proximal portion (at the top in Fig. 1) and a distal portion (at the bottom in Fig. 1) opposite said proximal portion; and 
said distal portion having an anterior beak (right half of V-shaped protuberance 12 in the Figs.) that includes a distal tip (at the free end of the right half of 12 in Figs. 3 and 7) of the anterior beak and a posterior beak (left half of V-shaped protuberance 12 in the Figs.) having a distal tip (at the free end of the left half of 12 in Figs. 3 and 7) of the posterior beak.  
Regarding claim 2, Zhang discloses the endotracheal device of claim 1, wherein: said distal tip of said anterior beak longitudinally extends distally a predetermined distance from said distal tip of said posterior beak so as to define a longitudinal beak offset (Fig. 3, where the distance/offset is zero).  
Regarding claim 3, Zhang discloses the endotracheal device of claim 2, wherein: said distal tip of said anterior beak is laterally inward a predetermined distance from said distal tip of said posterior beak so as to define a lateral-inward beak offset (Fig. 7, where the right tip of protuberance 12 is spaced slightly inward from the side of the lumen/within the bounds of the inner diameter thereof, near where label 20 is pointing toward in Fig. 7).  
Regarding claim 4, Zhang discloses the endotracheal device of claim 1, wherein:  said distal tip of said anterior beak is laterally inward a predetermined distance from said distal tip of said posterior beak so as to define a lateral-inward beak offset (Fig. 7, where the right tip of protuberance 12 is spaced slightly inward from the side of the lumen/within the bounds of the inner diameter thereof, near where label 20 is pointing toward in Fig. 7, and is offset from the left tip of the protuberance 12 by the length of protuberance 12 as seen in Fig. 7).
Regarding claim 9, Zhang discloses the endotracheal device of claim 1, further comprising a medical device or instrument (anesthesia machine, para [0011]; fiberoptic bronchoscope, para [0014]; guide wire 29) to be used in a medical kit (any/all of the items are fully capable being used in a medical kit along with the ET device, as nothing would preclude this intended use).  
Regarding claim 10, Zhang discloses the endotracheal device of claim [9], wherein said medical device or instrument includes any combination of one or more of the following: fiberoptic bronchoscope, airway exchange catheter, endotracheal tube introducer, and obturator/wire device (fiberoptic bronchoscope, para [0014]; guide wire 29).  
Regarding claim 11, Zhang discloses the endotracheal device of claim 1, wherein: said lumen is configured to longitudinally traverse exterior along a medical device or instrument (e.g. a fiberoptic broncoscope or guide wire 29, see Fig. 1, paras [0014] and [0033]).  
Regarding claim 12, Zhang discloses the endotracheal device of claim 1, wherein: said lumen is configured to longitudinally traverse coaxially inside a medical device or instrument (in as far the lumen 21 is part of an elongated structure which doesn’t have any e.g. external adhesive or barbs, etc. and which is intended to be inserted into longitudinally into the airways of a patient, it is thus configured to longitudinally traverse coaxially any medical device or instrument that has a similar longitudinally extending space (i.e. one with a diameter larger than the maximum diameter of the elongated structure), such that the lumen is considered to be configured as claimed).  
Regarding claim 13, Zhang discloses the endotracheal device of claim 1, wherein: said lumen is configured to longitudinally traverse coaxially outside a medical device or instrument (e.g. a fiberoptic broncoscope, see Figs. 1 and 7, paras [0014] and [0033]).  
Regarding claim 14, Zhang discloses the endotracheal device of anyone of claim 11, wherein said medical device or instrument comprises at least one of any combination of the following: fiberoptic bronchoscope, airway exchange catheter, endotracheal tube introducer, or and obturator/wire (fiberoptic bronchoscope, para [0014]; guide wire 29; and the lumen and ET device are elongate (and the lumen is hollow), such that the not-positively-recited medical device or instrument is fully capable of being any of those claimed).
endotracheal device of claim 3, wherein said lateral-inward beak offset is in the range of one of the following: about 50 percent to about 55 percent of said diameter of said inner lumen; about 55 percent to about 60 percent of said diameter of said inner lumen; about 60 percent to about 65 percent of said diameter of said inner lumen; about 65 percent to about 70 percent of said diameter of said inner lumen; about 70 percent to about 75 percent of said diameter of said inner lumen; about 75 percent to about 80 percent of said diameter of said inner lumen; about 80 percent to about 85 percent of said diameter of said inner lumen; about 85 percent to about 90 percent of said diameter of said inner lumen; about 90 percent to about 95 percent of said diameter of said inner lumen; or about 95 percent to about 100 percent of said diameter of said inner lumen (see Fig. 7, where the tips of protuberance 12 are separated by a distance that is well over half of the diameter of the lumen and somewhere less than 100%; such that the Examiner takes the position that Zhang anticipates the claimed range of 45-110% (due to “about”) because it is definitely well over 50% but somewhat less than 100%, and an alternative obviousness rejection is also provided below).
Regarding claim 22, Zhang discloses the endotracheal device of claim 12, wherein said medical device or instrument comprises at least one of any combination of the following: fiberoptic bronchoscope, airway exchange catheter, endotracheal tube introducer, or and obturator/wire (the lumen and ET device are elongate (and the lumen is hollow), such that the not-positively-recited medical device or instrument is fully capable of being any of those claimed).  
endotracheal device of claim 13, wherein said medical device or instrument comprises at least one of any combination of the following: fiberoptic bronchoscope, airway exchange catheter, endotracheal tube introducer, or and obturator/wire (fiberoptic bronchoscope, para [0014]; guide wire 29; and the lumen and ET device are elongate (and the lumen is hollow), such that the not-positively-recited medical device or instrument is fully capable of being any of those claimed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ranzinger in view of LeMay et al. (US 2010/0164139 A1; hereinafter “LeMay”).
 endotracheal device of claim 3, but Ranzinger is silent regarding wherein said longitudinal beak offset is equal to about said diameter of said inner lumen (so 90-110%, given Applicant’s definition of “about”), or about forty percent (so 36-44%), or about 45 to about…100 percent (so 40.5-110%), or about thirty percent…or 120 percent (so 27-33% or 108-132%). However, LeMay teaches that it was well known in the art of cylindrical insertion devices for body cavities to optimize the tapering/length-to-diameter ratio of similar “beak”/petals within the range of about 55% to 160% (Fig. 4; para [0034]), and optimization of ranges of parameters within prior art ranges or through routine experimentation is not sufficient to patentably distinguish the invention over the prior art. MPEP § 2144.05. It would have been obvious to an artisan before the effective filing date of the claimed invention to arrive at a longitudinal beak offset within the claimed ranges when constructing the device of Ranzinger in view of LeMay, in order to optimize the offset through routine experimentation and/or within prior art ranges to predictably arrive at a longitudinal beak offset that provides a sufficient degree of taper for insertion ease and comfort (LeMay, para [0032]) while also balancing the amount of material used (a smaller offset, i.e. in the lower claimed ranges, would require a shorter “beak” and thus utilize less material for cost savings, and would also provide for more air flow around “beak” for increased patient breathability).

Claims 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang.
endotracheal device of claim 3, but Zhang does not explicitly state wherein said lateral-inward beak offset is equal to about said diameter of said inner lumen (so 90-110%), about seventy-five percent of said diameter of said inner lumen (so 67.5-82.5%), about 50 percent to about ninety percent of said diameter of said inner lumen (so 45-99%), or about 50 percent to about…100% (so 45-110%). However, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art, see MPEP 2125, and optimization of ranges of parameters within prior art ranges or through routine experimentation is not sufficient to patentably distinguish the invention over the prior art, see MPEP § 2144.05. Zhang Fig. 7 would have reasonably suggested to an artisan before the effective filing date of the claimed invention that the distance between the two tips of protrusion 12 is much more than 50% of the diameter of the lumen 21 and somewhat less than 100%, such that arriving within the claimed ranges would have been obvious to an artisan before the effective filing date of the claimed invention in view of Zhang and through routine experimentation, in order to predictably provide a protrusion sufficient sized for straddling the carina (Zhang, para [0014]).

Claims 1, 2, 9-14, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2014/0007882 A1; hereinafter “Wu”) in view of Official Notice.
Regarding claim 1, Wu discloses a tracheal device (Figs. 2-4), said device comprising: 
a lumen (the lumen through cannula 11) having an inner diameter and central axis running longitudinally along the length of the lumen (Figs. 2-4); 
said lumen having a proximal portion (toward the top in the Figs.) and a distal portion (toward the bottom in the Figs.) opposite said proximal portion; and 
said distal portion having an anterior beak (wing 13) that includes a distal tip (the free end of wing 13) of the anterior beak and a posterior beak (wing 14) having a distal tip (the free end of wing 14) of the posterior beak.  
Wu is silent regarding wherein the tracheal device is specifically an endotracheal device. However, the Examiner takes Official Notice that it would have been obvious to an artisan before the effective filing date of the claimed invention to provide the tracheal tube of Wu as an endotracheal tube, in order to predictably use a tube with the same cuff benefits in a less invasive patient situation.
Regarding claim 2, Wu teaches the endotracheal device of claim 1, wherein: said distal tip of said anterior beak longitudinally extends distally a predetermined distance from said distal tip of said posterior beak so as to define a longitudinal beak offset (Fig. 3, where the distance/offset is zero).  
Regarding claim 9, Wu teaches the endotracheal device of claim 1, further comprising a medical device or instrument (e.g. oxygen tank 50 and/or fixation device 21) to be used in a medical kit (any/all of the items are fully capable being used in a medical kit along with the ET device, as nothing would preclude this intended use).
Regarding claim 10, Wu teaches the endotracheal device of claim [9], but Wu is silent regarding wherein said medical device or instrument includes any combination of one or more of the following: fiberoptic bronchoscope, airway exchange catheter, endotracheal tube introducer, and obturator/wire device. However, the Examiner takes Office Notice that these were standard devices to insert into or around ET tubes before the effective filing date of the claimed invention, such that it would have been obvious to an artisan before the effective filing date of the claimed invention for the medical device or instrument of Wu to be any of the ones claims, in order to utilize the ET tube with standard ET accessories to aid in proper placement of the ET.
Regarding claim 11, Wu teaches the endotracheal device of claim 1, wherein: said lumen is configured to longitudinally traverse exterior along a medical device or instrument (in as far the lumen doesn’t have any e.g. internal adhesive or barbs or valves or other internal structure that would prevent such traversal, it is thus configured receive in a longitudinally coaxial manner any elongated medical device or instrument that has a diameter smaller than the minimum diameter of the lumen, such that the lumen is considered to be configured as claimed).   
Regarding claim 12, Wu teaches the endotracheal device of claim 1, wherein: said lumen is configured to longitudinally traverse coaxially inside a medical device or instrument (in as far the lumen is part of an elongated structure which doesn’t have any e.g. external adhesive or barbs, etc. and which is intended to be inserted into longitudinally into the airways of a patient, it is thus configured to longitudinally traverse coaxially any medical device or instrument that has a similar longitudinally extending space (i.e. one with a diameter larger than the maximum . 
Regarding claim 13, Wu teaches the endotracheal device of claim 1, wherein: said lumen is configured to longitudinally traverse coaxially outside a medical device or instrument (in as far the lumen doesn’t have any e.g. internal adhesive or barbs or valves or other internal structure that would prevent such traversal, it is thus configured receive in a longitudinally coaxial manner any elongated medical device or instrument that has a diameter smaller than the minimum diameter of the lumen, such that the lumen is considered to be configured as claimed). 
Regarding claim 14, Wu teaches the endotracheal device of anyone of claim 11, wherein said medical device or instrument comprises at least one of any combination of the following: fiberoptic bronchoscope, airway exchange catheter, endotracheal tube introducer, or and obturator/wire (the lumen and ET device are elongate (and the lumen is hollow), such that the not-positively-recited medical device or instrument is fully capable of being any of those claimed).
Regarding claim 20, Wu teaches the endotracheal device of claim 2, wherein: said distal tip of said anterior beak is laterally outward a predetermined distance from said distal tip of said posterior beak so as to define a lateral-outward beak offset (Fig. 3; the distance between the free ends of wings 13, 14).  
Regarding claim 21, Wu teaches the endotracheal device of claim 1, wherein: said distal tip of said anterior beak is laterally outward a predetermined distance from said distal tip of said posterior beak so as to define a lateral-outward beak offset (Fig. 3; the distance between the free ends of wings 13, 14).  
endotracheal device of claim 12, wherein said medical device or instrument comprises at least one of any combination of the following: fiberoptic bronchoscope, airway exchange catheter, endotracheal tube introducer, or and obturator/wire (the lumen and ET device are elongate (and the lumen is hollow), such that the not-positively-recited medical device or instrument is fully capable of being any of those claimed).
Regarding claim 23, Wu teaches the endotracheal device of claim 13, wherein said medical device or instrument comprises at least one of any combination of the following: fiberoptic bronchoscope, airway exchange catheter, endotracheal tube introducer, or and obturator/wire (the lumen and ET device are elongate (and the lumen is hollow), such that the not-positively-recited medical device or instrument is fully capable of being any of those claimed).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references regarding “beaks” in breathing tubes: Yamazaki (JP 2010-178888; Fig. 7); Brain (US 2014/0323806 A1; Figs. 21-29); Ching et al. (US 2015/0297196 A1; e.g. Figs. 5a-c); Christopher (US 2002/0179091 A1); Koenig (US 3,169,529); Pagan (US 6,095,144; Figs. 3A-D); Parker (US 5,873,362); Poulsen et al. (US 2016/0192829 A1; Figs. 2-3); Rutter (US 2008/0216839 A1); Weekes (US 2,862,498). Additional reference regarding beaks and/or the optimization of “beak” dimensions in other tubular articles for bodily insertion: Schuster et al. (US 4,157,709; et al. (US 6,358,223 B1); VanDenBogart et al. (US 2010/0016780 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHRYN E DITMER/           Primary Examiner, Art Unit 3785